DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 4/1/19.  These drawings are acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitchell et al. (US 2016/0360167) in view of Smithwick (US 2018/0017940).
Consider claim 1, Mitchell et al. disclose (e.g. figure 1) a system for displaying floating images to viewers, comprising:
a display (130, display device) operating in a first state to display an image by outputting light into a viewing space (i.e. when the device is turned on image is 
a screen element (110, thematic overlay) positioned between the display and the viewing space (see figure 1), 
wherein the screen element reflects light from the viewing space to appear opaque to a viewer in the viewing space when the display operates in the second state (via 114, the thematic overlay can reflect light from the view-side light source so that it appears opaque in the off state) [0014],
wherein the screen element is transmissive to at least a portion of the light output by the display when the display operates in the first state (see figure 1, the thematic overlay transmits light in the on state), whereby the image is perceivable by the viewer in the viewing space at a distance apart from the screen element (see figure 1, the viewer views the display in the viewer space) [0043-0052], and
wherein the screen element comprises a sheet of mesh or netting material with pores or openings for transmitting the at least a portion of the light output by the display (the surface 114 may be printed chiffon) [0046]. 
However, Mitchell does not explicitly disclose that the display is a 3D display providing three dimensional images in the viewing space between the screen element and a location of the viewer.  Mitchell and Smithwick are related as display devices.  Smithwick discloses (e.g. figure 1) a display that is a 3D display (100, 3D display system) to provide three dimensional images in the viewing space between the screen element and a location of the viewer (the static 3D image may protrude outward from the plane of the holographic print toward the viewer and is located between the viewer 
Consider claim 2, the modified Mitchell reference discloses a system, wherein the sheet of mesh or netting material comprises a planar sheet of scrim, tulle, or chiffon (the surface 114 may be printed chiffon) [0046 of Mitchell].
Consider claim 3, the modified Mitchell reference discloses a system, wherein the screen element further comprises a panel or pane of transparent material and wherein the sheet of mesh or woven netting material is mated to a surface of the panel or pane of transparent material (the rear surface 116 is transparent and is mated to the thematic overlay surface 114 which may be formed of a printed chiffon) [0046 of Mitchell].
Allowable Subject Matter
Claims 9-23 are allowed
The following is a statement of reasons for the indication of allowable subject matter:  Claim 9 is allowable over the prior art of record for at least the reason that even though the prior art discloses a system for displaying three dimensional (3D) floating or hologram images to viewers,  the prior art fails to teach or reasonably suggest,  four reflectors each with a quarter sphere-shaped reflective surface defined by a semicircular front edge and a semi-circular top edge, wherein the four reflectors are arranged at 90-degree offsets from adjacent ones of the four reflectors with back surfaces facing inward toward a center axis and wherein the top edges of the four .
Claims 10-17 are dependent on claim 9 and are allowable over the prior art of record for at least the same reasons as claim 9.
Claim 18 is allowable over the prior art of record for at least the reason that even though the prior art discloses a system for displaying three dimensional (3D) floating images to viewers, comprising: a display assembly operating in a first state to display an image by outputting light into a viewing space and operating in a second state in which the image is not displayed; and a screen element positioned between the display assembly and the viewing space, wherein the screen element reflects light from the viewing space to appear opaque to a viewer in the viewing space when the display assembly operates in the second state, wherein the screen element is transmissive to at least a portion of the light output by the display assembly when the display assembly operates in the first state, whereby the image is perceivable by the viewer in the viewing space, wherein the screen element comprises a sheet of mesh or netting material with pores or openings for transmitting the at least a portion of the light output by the display assembly,  the prior art cited does not teach or reasonably suggest,  that the display assembly comprises a quarter sphere reflector with a top edge proximate to the 
Claims 19-23 are dependent on claim 18 and are allowable over the prior art of record for at least the same reasons as claim 18.
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bianchi (WO 97/26643) discloses a three dimensional virtual image projector with a quarter sphere.  However, Bianchi does not teach, or reasonably suggest, a quarter sphere in combination with the other claimed limitations for at least the reasons given above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JRC
/JADE R CHWASZ/Primary Examiner, Art Unit 2872